Exhibit 10.1

HISTOGENICS CORPORATION

$10,000,000

EQUITY DISTRIBUTION AGREEMENT

March 15, 2018

Canaccord Genuity Inc.

99 High Street, Suite 1200

Boston, Massachusetts 02110

Ladies and Gentlemen:

Histogenics Corporation, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Canaccord Genuity Inc. (“Canaccord”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it will issue and sell through Canaccord, acting as sales
agent, shares (the “Shares”) of the Company’s common stock, $0.01 par value per
share (the “Common Stock”) having an aggregate offering price of up to
$10,000,000. The Shares will be sold on the terms set forth herein at such times
and in such amounts as the Company and Canaccord shall agree from time to time.
The issuance and sale of the Shares through Canaccord will be effected pursuant
to the Registration Statement (as defined below) filed by the Company and
declared effective by the Securities and Exchange Commission (the “Commission”).

2. Placements.

 

  (a)

Placement Notice. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify Canaccord by e-mail notice (or
other method mutually agreed to in writing by the parties) containing the
parameters within which it desires to sell the Shares, which shall at a minimum
include the number of Shares (“Placement Shares”) to be issued, the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one day and any minimum price below which sales
may not be made (a “Placement Notice”), a form of which shall be mutually agreed
upon by the Company and Canaccord. The Placement Notice shall originate from any
of the individuals (each an “Authorized Representative”) from the Company set
forth on Schedule 1 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the



--------------------------------------------------------------------------------

  individuals from Canaccord set forth on Schedule 1 attached hereto, as such
Schedule 1 may be amended from time to time. The Placement Notice shall be
effective upon confirmation by Canaccord unless and until (i) Canaccord declines
to accept the terms contained therein for any reason, in its sole discretion, in
accordance with the notice requirements set forth in Section 4, (ii) the entire
amount of the Placement Shares have been sold, (iii) the Company suspends or
terminates the Placement Notice in accordance with the notice requirements set
forth in Section 4, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 12.

 

  (i) Placement Fee. The amount of compensation to be paid by the Company to
Canaccord with respect to each Placement (in addition to any expense
reimbursement pursuant to Section 7(i)(ii)) shall be equal to 3.0% of gross
proceeds from each Placement.

 

  (ii) No Obligation. It is expressly acknowledged and agreed that neither the
Company nor Canaccord will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Canaccord, and then only upon the terms specified therein
and herein. It is also expressly acknowledged that Canaccord will be under no
obligation to purchase Shares on a principal basis. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice control.

3. Sale of Placement Shares by Canaccord. Subject to the terms and conditions of
this Agreement, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement,
Canaccord will use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell on behalf of the Company and as
agent, such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. The Company acknowledges
that Canaccord will conduct the sale of Placement Shares in compliance with
applicable law including, without limitation, Regulation M under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and that such compliance
may include a delay in commencement of sales efforts after receipt of a
Placement Notice. Canaccord will provide written confirmation to the Company no
later than the opening of the Trading Day next following the Trading Day on
which they have made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to Canaccord with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company. Canaccord may sell Placement Shares by
any method permitted by law deemed to be an “at the market” offering under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), including
without limitation sales made directly on or through The Nasdaq Capital Market
(the “Principal Trading Market”), on any other existing trading market for the
Common Stock, sales to or through a market maker other than on an exchange or in
negotiated transactions at market prices prevailing at the time of sale or at
prices related to such prevailing market prices. Notwithstanding anything to the

 

-2-



--------------------------------------------------------------------------------

contrary set forth in this Agreement or a Placement Notice, the Company
acknowledges and agrees that (i) there can be no assurance that Canaccord will
be successful in selling any Placement Shares or as to the price at which any
Placement Shares are sold, if at all, and (ii) Canaccord will incur no liability
or obligation to the Company or any other person or entity if they do not sell
Placement Shares for any reason other than a failure by Canaccord to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell on behalf of the Company and as agent such Placement Shares as
provided under this Section 3. For the purposes hereof, “Trading Day” means any
day on which the Principal Trading Market is open for trading.

4. Suspension of Sales. The Company or Canaccord may, upon notice to the other
party in writing, by telephone (confirmed immediately by verifiable facsimile
transmission or e-mail) or by e-mail notice (or other method mutually agreed to
in writing by the parties), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. The Company agrees that no such notice shall be
effective against Canaccord unless it is made to one of the individuals named on
Schedule 1 hereto, as such Schedule may be amended from time to time.

5. Settlement.

 

  (a) Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Business Day (or such earlier day as is agreed by the parties
to be industry practice for regular-way trading) following the date on which
such sales are made (each a “Settlement Date”). The amount of proceeds to be
delivered to the Company on a Settlement Date against the receipt of the
Placement Shares sold (“Net Proceeds”) will be equal to the aggregate sales
price at which such Placement Shares were sold, after deduction for (i) the
commission or other compensation for such sales payable by the Company to
Canaccord, as the case may be, pursuant to Section 2 hereof, as the case may be,
(ii) any other amounts due and payable by the Company to Canaccord hereunder
pursuant to Section 7(i) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

  (b)

Delivery of Shares. On each Settlement Date, the Company will, or will cause its
transfer agent to, electronically transfer the Placement Shares being sold by
crediting Canaccord’s accounts or its designee’s account at The Depository Trust
Company through its Deposit Withdrawal Agent Commission System or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Placement Shares, which in all cases shall be freely tradeable,
transferable, registered shares in good deliverable form, Canaccord will, on
each Settlement Date, deliver the related Net Proceeds in same day funds
delivered to an account designated by the Company prior to the Settlement Date.
If the Company defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10 hereto, it will (i) hold
Canaccord

 

-3-



--------------------------------------------------------------------------------

  harmless against any loss, claim, damage, or expense (including legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Canaccord any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Canaccord that:

 

  (a)

Registration Statement and Prospectus. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission (the “Commission Documents”) since the Company has been subject
to the requirements of Section 12 of the Exchange Act, and all of such filings
required to be filed within the last 12 months have been made on a timely basis.
The Common Stock is currently quoted on the Principal Trading Market under the
trading symbol “HSGX”. The Company and the transactions contemplated hereby meet
the requirements for use of Form S-3 under the Securities Act and the rules and
regulations thereunder or the interpretations thereof by the Commission (“Rules
and Regulations”), including but not limited to the transaction requirements for
an offering made by the issuer set forth in Instruction I.B.6 to Form S-3. The
Company has prepared and filed with the Commission a registration statement on
Form S-3 (Registration Number 333-216741) with respect to the Shares to be
offered and sold by the Company pursuant to this Agreement. Such registration
statement, at any given time, including the amendments thereto at such time, the
exhibits and any schedules thereto at such time, the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act at
such time and the documents otherwise deemed to be a part thereof or included
therein by the Rules and Regulations, is herein called the “Registration
Statement.” The Registration Statement, including the base prospectus contained
therein (the “Base Prospectus”) was prepared by the Company in conformity with
the requirements of the Securities Act and all applicable Rules and Regulations.
One or more prospectus supplements relating to the Shares (the “Prospectus
Supplements,” and together with the Base Prospectus and any amendment thereto
and all documents incorporated therein by reference, the “Prospectus”) have been
or will be prepared by the Company in conformity with the requirements of the
Securities Act and all applicable Rules and Regulations and have been or will be
filed with the Commission in the manner and time frame required by the
Securities Act and the Rules and Regulations. Any amendment or supplement to the
Registration Statement or Prospectus required by this Agreement will be so
prepared and filed by the Company and, as applicable, the Company will use
commercially reasonable efforts to cause it to become effective as soon as
reasonably practicable. No stop order suspending the effectiveness of the
Registration Statement has been issued, and no proceeding for that purpose has
been instituted or, to the knowledge of the Company, threatened by the
Commission. No order preventing or suspending the use of the Base Prospectus,
the Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus
(as defined

 

-4-



--------------------------------------------------------------------------------

  herein) has been issued by the Commission. Copies of all filings made by the
Company under the Securities Act and all Commission Documents that were filed
with the Commission have either been delivered to Canaccord or made available to
Canaccord on the Commission’s Electronic Data Gathering, Analysis, and Retrieval
system (“EDGAR”). Any reference herein to the Registration Statement, the
Prospectus, or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated (or deemed to be incorporated) by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act, and
any reference herein to the terms “amend,” “amendment” or “supplement” with
respect to the Registration Statement or Prospectus shall be deemed to refer to
and include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For the purposes of
this Agreement, the “Applicable Time” means, with respect to any Shares, the
time of sale of such Shares pursuant to this Agreement.

 

  (b) No Misstatement or Omission. Each part of the Registration Statement, when
such part became or becomes effective, at any deemed effective date pursuant to
Rule 430B(f)(2) on the date of filing thereof with the Commission and at each
Applicable Time and Settlement Date, and the Prospectus, on the date of filing
thereof with the Commission and at each Applicable Time and Settlement Date,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Rules and Regulations; each part of the Registration
Statement, when such part became or becomes effective, did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and the Prospectus, on the date of filing thereof with the
Commission, and the Prospectus and the applicable Issuer Free Writing
Prospectus(es) issued at or prior to such Applicable Time, taken together
(collectively, and with respect to any Shares, together with the public offering
price of such Shares, the “Disclosure Package”) and at each Applicable Time and
Settlement Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; except
that the foregoing shall not apply to statements or omissions in any such
document made in reliance on information furnished in writing to the Company by
Canaccord expressly stating that such information is intended for use in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
or in any Issuer Free Writing Prospectus(es).

 

  (c)

Conformity with Securities Act and Exchange Act. The documents incorporated by
reference in the Registration Statement or the Prospectus, or any amendment or
supplement thereto, when they became effective under the Securities Act or were
filed with the Commission under the Exchange Act, as the case may be, conformed
in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
promulgated under the Exchange Act or the interpretations thereof by the
Commission (the “Exchange Act Regulations”), and none of such documents

 

-5-



--------------------------------------------------------------------------------

  contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; and any further documents so filed and incorporated by
reference in the Registration Statement or the Prospectus or any further
amendment or supplement thereto, when such documents become effective or are
filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Securities Act, the Rules and Regulations,
the Exchange Act or the Exchange Act Regulations, as applicable, and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, not
misleading; provided however, that this representation and warranty shall not
apply to any statements or omissions (a) that have been corrected in a filing
that has been incorporated by reference in the Prospectus not less than 24 hours
prior to the relevant Applicable Time or (b) made in reliance on information
furnished in writing to the Company by Canaccord expressly stating that such
information is intended for use in any such document.

 

  (d) Financial Information. The financial statements (including the related
notes thereto and the supporting schedules) of the Company and its consolidated
subsidiaries listed on Schedule 2 hereto (the “Subsidiaries”), set forth or
incorporated by reference in the Registration Statement, Prospectus and
Disclosure Package, have been and will be prepared in accordance with Regulation
S-X under the Securities Act, in all material respects, and with United States
generally accepted accounting principles (“GAAP”) consistently applied at the
times and during the periods covered thereby (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, and (ii) in the
case of unaudited interim statements, subject to normal year-end audit
adjustments and the exclusion or condensing of certain footnotes), and fairly
present in all material respects and will fairly present in all material
respects the financial position of the Company as of the dates indicated and the
results of its operations and the changes in its cash flows for the periods
specified (subject, in the case of unaudited statements, to normal year-end
adjustments); and the other financial information included or incorporated by
reference in the Registration Statement, the Prospectus and the Disclosure
Package has been derived from the accounting records of the Company and its
Subsidiaries and presents fairly in all material respects the information shown
thereby. The Company does not have any material liabilities or obligations,
direct or contingent, which are not disclosed in the Registration Statement,
Prospectus and Disclosure Package, as of the date of filing of those documents.
Except as included therein, no historical or pro forma financial statements or
supporting schedules are required to be included in the Registration Statement,
the Disclosure Package or the Prospectus under the Securities Act or the Rules
and Regulations. All disclosures contained in the Registration Statement, the
Disclosure Package or the Prospectus regarding “non-GAAP financial measures” (as
such term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act, and Item 10 of Regulation S-K of the
Securities Act, to the extent applicable.

 

-6-



--------------------------------------------------------------------------------

  (e) Company Not Ineligible Issuer. At the time of filing the Registration
Statement and any post-effective amendment thereto and at the date hereof, the
Company was not and is not an “ineligible issuer,” as defined in Rule 405 of the
rules and regulations of the Commission, without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an ineligible issuer.

 

  (f) Emerging Growth Company Status. As of the date hereof, the Company is an
“emerging growth company” as defined in Section 2(a) of the Securities Act (an
“Emerging Growth Company”).

 

  (g) Organization.

 

  (i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement and Prospectus;
and the Company is duly qualified as a foreign entity to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure, individually or in the aggregate,
to be so qualified or in good standing or have such power or authority would
not, individually or in the aggregate, have a material adverse effect on (i) the
consolidated business, operations, assets, properties, financial condition,
prospects or results of operations of the Company and its Subsidiaries taken as
a whole, (ii) the transactions contemplated hereby or (iii) the ability of the
Company to perform its obligations under this Agreement (collectively, a
“Material Adverse Effect”).

 

  (ii) Each of the Subsidiaries has been duly formed and is validly existing
(and in good standing, where applicable) under the laws of the jurisdiction of
its formation has full power and authority to own, lease and operate its
properties and conduct its business as described in the Registration Statement
and their Prospectus and is duly qualified to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure to be so qualified or in good standing or have such
power or authority would not, individually or in the aggregate, have a Material
Adverse Effect. All of the issued and outstanding share capital or other equity
or ownership interests of each of the Company’s Subsidiaries has been duly
authorized and validly issued, is fully paid and nonassessable (where such
concept exists) and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim, except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus.

 

-7-



--------------------------------------------------------------------------------

  (h) Subsidiaries. Except as described in the Prospectus, all of the assets
described in the Prospectus as owned by the Subsidiaries of the Company are
owned directly by the Subsidiaries. Except for the Subsidiaries, the Company
owns no beneficial interest, directly or indirectly, in any corporation,
partnership, joint venture, limited liability company or other entity.

 

  (i) Encumbrances. Except as described in the Registration Statement,
Prospectus and Disclosure Package, each of the Company and its Subsidiaries has
(i) good and marketable title to all of the properties and assets owned by it
that are material to the business of the Company and the Subsidiaries taken as a
whole, free and clear of all material liens, charges, claims, security interests
or encumbrances (collectively, “Encumbrances”), except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and
(ii) possession under all material leases to which it is party as lessee. All
leases and contracts to which the Company or its Subsidiaries is a party are
valid and binding and no material default has occurred and is continuing
thereunder, and no event or circumstance that with the passage of time or giving
of notice, or both, would constitute such a material default has occurred and is
continuing, and, to the knowledge of the Company, no defaults by the
counterparties exist under any such leases or contracts.

 

  (j) No Improper Practices. (i) Neither the Company nor the Subsidiaries, nor
to the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or the Subsidiaries,
has, in the past five years, used any corporate funds of Company for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds of Company,
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment; (ii) no relationship, direct or indirect, exists between
or among the Company or, to the knowledge of the Company, the Subsidiaries, on
the one hand, and the directors, officers and stockholders of the Company or, to
the knowledge of the Company, the Subsidiaries, on the other hand, that is
required by the Securities Act to be described in the Registration Statement and
the Prospectus that is not so described; (iii) no relationship, direct or
indirect, exists between or among the Company or the Subsidiaries or any
affiliate of them, on the one hand, and the directors, officers, stockholders or
directors of the Company or, to the knowledge of the Company, the Subsidiaries,
on the other hand, that is required by the rules of the Financial Industry
Regulatory Authority (“FINRA”) to be described in the Registration Statement and
the Prospectus that is not so described; and (iv) except as described in the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the knowledge of the Company,
the Subsidiaries to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them.

 

-8-



--------------------------------------------------------------------------------

  (k) Investment Company Act. The Company is not now and, after giving effect to
the offering and sale of the Shares, will not be required to register as an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

  (l) Capitalization. The Company has an authorized capitalization as set forth
in the Registration Statement, the Disclosure Package and the Prospectus as of
the date or dates set forth therein. All of the issued shares of capital stock
of the Company have been duly and validly authorized and issued and are fully
paid and non-assessable and have been issued in compliance with all applicable
United States federal and state and all applicable foreign securities laws; and
all of the issued shares of capital stock or other equity interests of the
Subsidiaries have been duly and validly authorized and issued and are fully paid
and non-assessable (except, in the case of any foreign subsidiary, for
directors’ qualifying shares) and the shares of such Subsidiaries are owned
directly or indirectly by the Company and are held free and clear of all
Encumbrances. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. Except as may be
described in the Registration Statement and the Prospectus, and except with
respect to equity awards issued under the Company’s equity incentive plans,
there are no outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company.

 

  (m) Stock Options. With respect to the outstanding stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
(the “Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986
, as amended (the “Code”), so qualified, (ii) each grant of a Stock Option was
duly authorized no later than the date on which the grant of such Stock Option
was by its terms to be effective (the “Grant Date”) by all necessary corporate
action, including, as applicable, approval by the board of directors of the
Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (iii) each such grant was made in
accordance with the terms of the Company Stock Plans and all other applicable
laws and regulatory rules or requirements, except where the failure to comply
with such laws, regulatory rules or requirements would not result in a Material
Adverse Effect, and (iv) each such grant was properly accounted for in
accordance with GAAP in the financial statements (including the related notes)
of the Company included in the Registration Statement, the Disclosure Package
and the Prospectus, to the extent required under GAAP to be accounted for in
such financial statements.

 

-9-



--------------------------------------------------------------------------------

  (n) The Shares. The Shares have been duly authorized and, when issued,
delivered and paid for pursuant to this Agreement, will be validly issued, fully
paid and non-assessable, free and clear of all Encumbrances and will be issued
in compliance with all applicable United States federal and state and all
applicable foreign securities laws; the capital stock of the Company, including
the Common Stock, conforms in all material respects to the description thereof
contained in the Registration Statement and the Common Stock, including the
Placement Shares, will conform to the description thereof contained in the
Prospectus as amended or supplemented. Neither the stockholders of the Company,
nor any other person or entity have any preemptive rights or rights of first
refusal with respect to the Placement Shares, or other rights to purchase or
receive any of the Placement Shares or any other securities or assets of the
Company, and no person has the right, contractual or otherwise, to cause the
Company to issue to it, or register pursuant to the Securities Act, any shares
of capital stock or other securities or assets of the Company upon the issuance
or sale of the Placement Shares, in each case except for rights that have been
validly waived.

 

  (o) No Material Changes. Since the date of the most recent financial
statements of the Company set forth or incorporated by reference in the
Registration Statement, the Prospectus and the Disclosure Package, (i) neither
the Company nor any of the Subsidiaries has sustained any material loss or
interference with the business of the Company and its Subsidiaries, taken as a
whole, including without limitation, from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, except in each case as otherwise
disclosed in the Registration Statement, Prospectus and Disclosure Package;
(ii) there have been no transactions entered into by the Company or the
Subsidiaries which are material to the Company and its Subsidiaries, considered
as a whole, (iii) there has not been any material change, on a consolidated
basis, in the authorized capital stock of the Company and its Subsidiaries
(other than the issuance of shares of Common Stock upon the exercise of stock
options and warrants described as outstanding in, and the grant of options and
awards under existing equity incentive plans described in, the Registration
Statement, Prospectus and Disclosure Package), any material increase in the
short-term debt or long-term debt of the Company and its Subsidiaries, on a
consolidated basis, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of Capital Stock, or
any Material Adverse Effect, or any development reasonably likely to cause or
result in a Material Adverse Effect.

 

-10-



--------------------------------------------------------------------------------

  (p) Legal Proceedings.

 

  (i) Except as set forth in the Registration Statement, Prospectus and
Disclosure Package, there is no legal, governmental, administrative or other
claim, proceeding, investigation, action, suit or inquiry pending, or, to the
knowledge of the Company, threatened against or affecting the Company or its
Subsidiaries or any of their respective properties or to which the Company or
its Subsidiaries is or may be a party or to which any property of the Company or
its Subsidiaries is or may be the subject, or against any officer, director or
employee of the Company or the Subsidiaries in connection with such person’s
employment therewith that, if determined adversely to the Company or the
Subsidiaries or such officer, director or employee, would individually or in the
aggregate have, or reasonably be expected to result in, a Material Adverse
Effect. Neither the Company nor its Subsidiaries is a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality which would have a Material Adverse Effect.

 

  (ii) There are no legal, governmental or administrative proceedings,
investigations, actions, suits or inquiries or contracts or documents of the
Company or its Subsidiaries that are required to be described in or filed as
exhibits to the Commission Documents, Registration Statement or any of the
documents incorporated by reference therein by the Securities Act or the
Exchange Act or by the rules and regulations of the Commission thereunder that
have not been so described or filed as required by the Securities Act or the
Exchange Act and the Rules and Regulations under either of them.

 

  (q) Authorization; Enforceability.

 

  (i) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, to provide the
representations, warranties and indemnities under this Agreement and all
necessary action has been duly and validly taken by the Company to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly and validly authorized, executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as rights to
indemnification and contribution hereunder may be limited by applicable law and
except as enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether applied
in a proceeding in law or equity).

 

  (ii)

Executing and delivering this Agreement and the issuance and sale of the Shares
and the compliance by the Company with all of the provisions of this Agreement
and the consummation of the transactions contemplated herein will not result in
(i) a breach or violation of any of the terms and provisions of, or constitute a
default under, any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust,

 

-11-



--------------------------------------------------------------------------------

  loan or credit agreement or other agreement or instrument to which the Company
or its Subsidiaries is a party or by which either of them is bound or to which
any of the property of the Company or its Subsidiaries is subject, (ii) a
violation of the Company’s certificate of incorporation or bylaws, (iii) a
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
Subsidiaries or any of their properties, or (iv) the creation of any material
Encumbrance upon any assets of the Company or its Subsidiaries or the
triggering, solely as a result of the Company’s execution and delivery of this
Agreement, of any preemptive or anti-dilution rights or rights of first refusal
or first offer, or any similar rights (whether pursuant to a “poison pill”
provision or otherwise), on the part of holders of the Company’s securities or
any other person, except, in the cases of (i), (iii) and (iv) above, for any
such conflict, breach, violation, creation or default that would not,
individually or in the aggregate, have a Material Adverse Effect. Neither the
Company nor its Subsidiaries or affiliates, nor any person acting on its or
their behalf, has issued or sold any shares of Common Stock or securities or
instruments convertible into, exchangeable for and/or otherwise entitling the
holder thereof to acquire shares of Common Stock which would be integrated with
the offer and sale of the Shares hereunder.

 

  (r) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited be federal or
state securities laws or public policy considerations in respect thereof and
except for any unenforceability that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

 

  (s) Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered for sale pursuant to the
Registration Statement or otherwise registered for sale or sold by the Company
under the Securities Act pursuant to this Agreement, other than those rights
that have been disclosed in the Registration Statement, the Disclosure Package
and the Prospectus and have been waived or satisfied

 

  (t)

No Violations or Default. The Company and each of its Subsidiaries is not (A) in
violation of its charter or by-laws or other applicable governing documents,
(B) in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which it may be
bound or to which any of the properties or assets of the Company or any of its
Subsidiaries is

 

-12-



--------------------------------------------------------------------------------

  subject (collectively, “Agreements and Instruments”), except for such defaults
that would not reasonably be expected to, singly or in the aggregate, result in
a Material Adverse Effect, or (C) in violation of any law, statute, rule,
regulation, judgment, order, writ or decree of any arbitrator, court,
governmental body, regulatory body, administrative agency or other authority,
body or agency having jurisdiction over the Company or any of its Subsidiaries
or any of their respective properties, assets or operations (each, a
“Governmental Entity”), except for such violations that would not reasonably be
expected to, singly or in the aggregate, result in a Material Adverse Effect.
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated herein and in the Registration Statement, the
Disclosure Package and the Prospectus and compliance by the Company with its
obligations hereunder have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any properties or assets of
the Company or any of its Subsidiaries pursuant to, the Agreements and
Instruments (except for such conflicts, breaches, defaults or Repayment Events
or liens, charges or encumbrances that would not reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect), nor will such
action result in any violation of (i) the provisions of the charter or by-laws
or similar organization document of the Company or any of its Subsidiaries or
(ii) any law, statute, rule, regulation, judgment, order, writ or decree of any
Governmental Entity, except with respect to clause (ii), such violations as
would not reasonably be expected to, singly or in the aggregate, result in a
Material Adverse Effect. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its Subsidiaries.

 

  (u) Compliance with Laws. The Company and its Subsidiaries have not violated
and are in compliance with all laws, statutes, ordinances, regulations, rules
and orders of each foreign, federal, state or local government and any other
governmental department or agency having jurisdiction over the Company and the
Subsidiaries, and any judgment, decision, decree or order of any court or
governmental agency, department or authority having jurisdiction over the
Company and the Subsidiaries, except for such violations or noncompliance which,
individually or in the aggregate, would not have a Material Adverse Effect.

 

  (v)

Compliance with Healthcare Laws. Except as would not reasonably be expected to
result in a Material Adverse Effect, the Company and each of its Subsidiaries is
conducting its business in compliance with all applicable health care laws,
rules, and regulations of each jurisdiction in which it conducts its business
(collectively, the “Health Care Laws”), including, without limitation, (A) the
Federal Food, Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.), and the rules
and regulations promulgated thereunder (as amended, collectively, the “FFDCA”),
(B) all

 

-13-



--------------------------------------------------------------------------------

  applicable federal and state fraud and abuse laws, including, without
limitation, the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)), the
Stark Law (42 U.S.C. §1395nn), the civil False Claims Act (31 U.S.C. § 3729 et
seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), Sections
1320a-7 and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statutes, (C) the administrative simplification
provisions of the Health Insurance Portability and Accountability Act of 1996
(18 U.S.C. §§669, 1035, 1347 and 1518; 42 U.S.C. §1320d et seq.) as amended by
the Health Information Technology for Economic and Clinical Health Act of 2009
and the regulations promulgated thereunder, (D) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (42 U.S.C. §1395w-101 et seq.) and
the regulations promulgated thereunder, (E) the Patient Protection and
Affordable Care Act, as amended by the Health Care and Education Affordability
Reconciliation Act of 2010, (F) Medicare (Title XVIII of the Social Security
Act) and the regulations promulgated thereunder, and (G) Medicaid (Title XIX of
the Social Security Act) and the regulations promulgated thereunder, each of
such applicable laws, rules and regulations as may be amended from time to time.

 

  (w)

Consents and Permits. The Company and each of its Subsidiaries possesses such
permits, licenses, certificates, approvals, clearances, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Entities necessary to conduct the business now operated by them,
which may include, without limitation, such Governmental Licenses required by
the United States Food and Drug Administration (the “FDA”), CE marking approval
in the European Union and such Governmental Licenses and approvals required in
Japan, except where the failure to possess would not reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect. The Company and
each of its Subsidiaries is in compliance with the terms and conditions of all
Governmental Licenses and, to the Company’s knowledge, no event has occurred
which allows, or after notice or lapse of time would allow, revocation or
termination thereof or result in any other material impairment of the rights of
the holder of any Government License, except where the failure so to comply
would not reasonably be expected to, singly or in the aggregate, result in a
Material Adverse Effect. All of the Governmental Licenses are valid and in full
force and effect. Neither the Company nor any of its Subsidiaries (a) has
received written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any U.S. or
non-U.S. Governmental Entity or third party alleging that any product, operation
or activity is in violation of any Health Care Laws or Governmental Licenses and
has no knowledge that any such Governmental Entity or third party is considering
any such claim, litigation, arbitration, action, suit, investigation or
proceeding; (b) has received written notice that the FDA or any other
Governmental Entity has taken, is taking or intends to take regulatory action,
including, without limitation, any FDA Form 483 notice of adverse finding,
warning letter, untitled letter or similar correspondence or notice, and has no
knowledge that the FDA or any other Governmental Entity is considering such
action; (c) has, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted

 

-14-



--------------------------------------------------------------------------------

  or issued, any recall, safety alert, or similar notice or action relating to
any alleged product defect or violation of Health Care Laws; and (d) is a party
to any corporate integrity agreement, deferred prosecution agreement, monitoring
agreement, consent decree, settlement order, or similar agreements, or has any
reporting obligations pursuant to any such agreement, plan or correction or
other remedial measure entered into with any Governmental Entity. Neither the
Company nor any of its Subsidiaries, nor their respective officers, directors,
employees, agents or contractors have been or are currently excluded from
participation in the Medicare and Medicaid programs or any other state or
federal health care program.

 

  (x) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, sale of the
Shares hereunder or the consummation of the transactions contemplated by this
Agreement, except such as have been already obtained or as may be required under
the Securities Act, the Rules and Regulations, the rules of The Nasdaq Stock
Market LLC, state securities laws or the rules of the Financial Industry
Regulatory Authority, Inc. (“FINRA”)

 

  (y) Insurance. On the date hereof, and after the date hereof other than as set
forth in the Prospectus, the Company and its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is prudent, reasonable
and customary for companies engaged in similar businesses in similar industries;
neither the Company nor its Subsidiaries has received notice from any insurer or
agent of such insurer that material capital improvements or other expenditures
will have to be made in order to continue such insurance; all such insurance is
outstanding and in full force and effect and neither the Company nor the
Subsidiaries has received any notice of cancellation or proposed cancellation
relating to such insurance.

 

  (z) Environmental Laws.

 

  (i)

Except as described in the Registration Statement, the Disclosure Package and
the Prospectus or would not reasonably be expected to, singly or in the
aggregate, result in a Material Adverse Effect, (A) neither the Company nor any
of Subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold

 

-15-



--------------------------------------------------------------------------------

  (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
each of its Subsidiaries has all permits, authorizations and approvals required
under any applicable Environmental Laws and is in compliance with their
requirements, (C) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its Subsidiaries and (D) to the knowledge of the Company,
there are no existing events, conditions or facts that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or Governmental Entity, against
or affecting the Company or any of its Subsidiaries relating to Hazardous
Materials or any Environmental Laws.

 

  (ii) In the ordinary course of its business, the Company conducts a periodic
review of the effect of Environmental Laws on the business, operations and
properties of the Company and its Subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, individually or
in the aggregate, have a Material Adverse Effect.

 

  (aa) Independent Public Accountants. Grant Thornton LLP, which has audited the
consolidated balance sheets of the Company as of December 31, 2017 and 2016 and
the consolidated statements of operations, comprehensive loss, changes in
stockholders’ equity, and cash flows for the years then ended, which are all
included in or incorporated by reference in the Registration Statement and the
Prospectus, is a registered independent public accounting firm as required by
the Securities Act, the Rules and Regulations and the Exchange Act.

 

  (bb) Forward-Looking Statements. No forward looking statement within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act
contained in the Commission Documents, the Registration Statement or the
Prospectus, has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

  (cc)

Title to Property. The Company and the Subsidiaries has good and marketable
title to all real property owned by it and good title or valid leases to all
personal property owned by it, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances (except
for customary

 

-16-



--------------------------------------------------------------------------------

  easements and rights of way) of any kind except such as (A) are described in
the Registration Statement, the Disclosure Package and the Prospectus or (B) do
not, singly or in the aggregate, materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries; and all of the leases and
subleases material to the business of the Company and that of the Subsidiaries
and under which the Company or any of its Subsidiaries holds properties
described in the Registration Statement, the Disclosure Package or the
Prospectus, are in full force and effect, and neither the Company nor any of its
Subsidiaries has received any written notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of the Company or any of
its Subsidiaries under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or any of its Subsidiaries to
the continued possession of the leased or subleased premises under any such
lease or sublease

 

  (dd) Possession of Intellectual Property. Except as would not reasonably be
expected to result in a Material Adverse Effect, (i) the Company and the
Subsidiaries, owns all right, title and interest in or otherwise have the right
to use all patents, inventions, copyrights, know-how (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names and
other intellectual property rights (collectively, “Intellectual Property”) that
is necessary for, used or held for use in, or otherwise exploited in connection
with, the conduct of the business now operated by them, and (ii) to the
Company’s knowledge, neither the Company nor any of its Subsidiaries is
infringing, misappropriating, diluting or otherwise violating the Intellectual
Property of any third party. Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus or as would not reasonably be expected
to result in a Material Adverse Effect, (i) no action, suit, claim, or other
proceeding is pending, or to the Company’s knowledge, is threatened, alleging
that the Company or any of its Subsidiaries is infringing, misappropriating,
diluting, or otherwise violating the Intellectual Property of any third party in
any respect, (ii) to the Company’s knowledge, no third party is infringing,
misappropriating, diluting, or otherwise violating the Company or any of its
Subsidiaries’ Intellectual Property in any respect, and (iii) no action, suit,
claim, or other proceeding is pending, or to the Company’s knowledge, is
threatened, challenging the validity, enforceability, scope, registration,
ownership or use of any Intellectual Property of the Company or any of its
Subsidiaries that is, singly or in the aggregate, necessary to its business
(with the exception of office actions in connection with applications for the
registration or issuance of such Intellectual Property).

 

  (ee) Taxes.

 

  (i) The Company was not, for the immediately preceding taxable year, treated
as, will not, for the current taxable year, be treated as, and does not
anticipate that, for any subsequent taxable year, it will be treated as a
“passive foreign investment company,” a “foreign investment company” or a
“foreign personal holding company” for United States federal income tax
purposes.

 

-17-



--------------------------------------------------------------------------------

  (ii) The Company has filed all United States federal and state and all
applicable local and foreign income tax returns which have been required to be
filed through the date hereof, except in any case in which the failure to so
file would not, individually or in the aggregate, have a Material Adverse
Effect.

 

  (iii) The Company has paid all United States federal, state and local and
foreign taxes required to be paid and any other assessment, fine or penalty
levied against it, to the extent that any of the foregoing would otherwise be
delinquent, except, in all cases, for any such tax, assessment, fine or penalty
that is being contested in good faith and except in any case in which the
failure to so pay would not, individually or in the aggregate, result in a
Material Adverse Effect.

 

  (iv) No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of
Canaccord to any political subdivision or taxing authority in connection with
the sale and delivery by the Company of the Placement Shares to or for the
account of Canaccord or the sale and delivery by Canaccord of the Placement
Shares to the purchasers thereof.

 

  (ff) No Reliance. The Company has not relied upon Canaccord or legal counsel
for Canaccord for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

 

  (gg) Underwriter Agreements. Except for this Agreement, the Company is not a
party to any agreement with an agent or underwriter for any other “at the
market” or continuous equity transaction or negotiated or underwritten public
offering.

 

  (hh) Disclosure Controls.

 

  (i) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (a) are designed to ensure that material information relating to the
Company, including its consolidated Subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the preparation of the Registration
Statement; (b) have been evaluated for effectiveness as of the date of the
filing of the Registration Statement with the Commission; and (c) are effective
in all material respects to perform the functions for which they were
established.

 

  (ii)

The Company (a) makes and keeps accurate books and records and (b) maintains
internal accounting controls which provide reasonable assurance that
(1) transactions are executed in accordance with

 

-18-



--------------------------------------------------------------------------------

  management’s authorization, (2) transactions are recorded as necessary to
permit preparation of its financial statements and to maintain accountability
for its assets, (3) access to its assets is permitted only in accordance with
management’s authorization and (4) the reported accountability for its assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

  (ii) Accounting Controls. Except as described in the Registration Statement,
the Disclosure Package and the Prospectus, the Company maintains effective
internal control over financial reporting (as defined under Rule 13a-15 and
15d-15 of the Exchange Act Regulations) and a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (E) the interactive data in
eXtensible Business Reporting Language incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. Except
as described in the Registration Statement, the Disclosure Package and the
Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (1) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

  (jj) Certain Market Activities. The Company has not taken, directly or
indirectly, without giving effect to activities by Canaccord, any action
designed to, or that might be reasonably expected to, cause or result in
stabilization or manipulation of the price of the Shares.

 

  (kk) Broker/Dealer Relationships. Neither the Company nor the Subsidiaries or
any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a FINRA member” or “associated person of a FINRA member” (within
the meaning of Article I of the Bylaws of the FINRA).

 

  (ll) No Integration. The Company has not sold or issued any securities that
would be integrated with the sale of the Placement Shares contemplated by this
Agreement pursuant to the Securities Act or the Rules and Regulations.

 

-19-



--------------------------------------------------------------------------------

  (mm) Sarbanes-Oxley. The principal executive officer and principal financial
officer of the Company have made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
in connection therewith (the “Sarbanes-Oxley Act”) with respect to all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission, and the statements contained in any such certification are
complete and correct. The Company, and to its knowledge, all of the Company’s
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act.

 

  (nn) Finder’s Fees. Neither the Company nor the Subsidiaries has incurred any
liability for any brokerage commission, finder’s fees or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to Canaccord pursuant to this Agreement.

 

  (oo) Labor Disputes. No labor dispute with the employees of the Company or any
of its Subsidiaries exists or, to the knowledge of the Company, is imminent, and
the Company has no knowledge of any existing or imminent labor dispute by the
employees of any of its principal suppliers, manufacturers or contractors.

 

  (pp) Canaccord Purchases. The Company acknowledges and agrees that Canaccord
has informed the Company that Canaccord may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell the shares of Common
Stock for Canaccord’s own account and for the account of its clients at the same
time as sales of Placement Shares occur pursuant to this Agreement.

 

  (qq) No Registration Rights. Except as may be described in the Prospectus,
including the documents incorporated therein by reference, neither the Company
nor its Subsidiaries is party to any agreement that provides any person with the
right to require the Company or its Subsidiaries to register any securities for
sale under the Securities Act by reason of the filing of the Registration
Statement with the Commission or the issuance and sale of the Placement Shares.

 

  (rr) Prospectus Disclosure. The statements set forth in the Prospectus under
the caption “Description of Capital Stock” insofar as they purport to constitute
a summary of the terms of the Shares, under the caption “Plan of Distribution,”
insofar as they purport to describe the provisions of the laws and documents
referred to therein and under the caption “Material United States Federal Income
Tax Consequences to Non-U.S. Holders of Our Common Stock” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate and complete.

 

  (ss)

OFAC. Neither the Company, any of the Subsidiaries nor, to the knowledge of the
Company, its or their respective directors, officers, agents, employees,
affiliates or representatives (each, a “Person” ) are currently the subject of
sanctions administered or enforced by the United States Government, including,
without limitation, the U.S. Department of the Treasury’s Office of Foreign

 

-20-



--------------------------------------------------------------------------------

  Assets Control (“OFAC”), the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority applicable
to the Company and its Subsidiaries (collectively, “Sanctions”), nor is the
Company or any of the Subsidiaries located, organized or resident in a country
or territory that is the subject of Sanctions; and the Company does not intend
to, directly or indirectly, use the proceeds of the sale of the Placement
Shares, or lend, contribute or otherwise make available such proceeds to any
Subsidiaries, joint venture partners or other Person, to fund any activities of
or business with any Person, or in any country or territory, that, at the time
of such funding, is the subject of Sanctions or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 

  (tt) Operations. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company and its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

  (uu) Off-Balance Sheet Arrangements. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

 

  (vv)

ERISA. Other than as would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect and except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, (i) no
“employee benefit plan” (as defined in Section 3(3) of ERISA), for which the
Company would have any liability (whether absolute or contingent) (each a
“Plan”) has experienced a failure to satisfy the “minimum funding standard” (as
defined in Section 302 of the Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”) or Section 412 of the Code, or other event of the kind
described in Section 4043(c) of ERISA (other than events with respect to which

 

-21-



--------------------------------------------------------------------------------

  the 30-day notice requirement under Section 4043 of ERISA has been waived) or
any similar minimum funding failure event with respect to any Plan (other than a
Plan that under applicable law is required to be funded by a trust or funding
vehicle maintained exclusively by a governmental authority) that is maintained
outside of the United States primarily for the benefit of persons substantially
all of whom are nonresident aliens (ii) each Plan is in compliance in all
respects with applicable law, including, without limitation, ERISA and the Code;
(iii) other than in the ordinary course, neither the Company nor any trade or
business, whether or not incorporated, that, together with the Company, would be
deemed to be a “single employer” within the meaning of Section 4001(b)(1) of
ERISA or Section 414(b), 414(c), 414(m) or 414(o) of the Code has incurred or
reasonably expects to incur any liability with respect to any Plan (A) under
Title IV of ERISA or (B) in respect of any post-employment health, medical or
life insurance benefits for former, current or future employees of the Company,
except as required to avoid excise tax under Section 4980B of the Code and
except, on a case by case basis, limited extensions of health insurance benefits
(for a period of no more than 18 months post-employment) to former employees
receiving severance payments from the Company; and (iv) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which could cause
the loss of such qualification. The Company is not, nor at any time during the
last three years has the Company been, a party to any collective bargaining
agreement or other labor agreement with respect to employees of the Company.
There are no pending, or, to the Company’s knowledge, threatened, activities or
proceedings by any labor union or similar entity to organize any employees of
the Company. No labor dispute with, or labor strike, work stoppage or other
material labor disturbance by, the employees of the Company exists or to the
Company’s knowledge is imminent.

 

  (ww) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
issuer free writing prospectus, as defined in Rule 405 under the Securities Act
(an “Issuer Free Writing Prospectus”), as of the Applicable Time did not or will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement contained in any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by and through Canaccord for use therein.

 

  (xx)

Conformity of Issuer Free Writing Prospectus. Each Issuer Free Writing
Prospectus conformed or will conform in all material respects with the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Placement Shares, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the

 

-22-



--------------------------------------------------------------------------------

  information contained in the Registration Statement or the Prospectus,
including any document incorporated by reference therein that has not been
superseded or modified. The Company has not made any offer relating to the
Shares that would constitute an Issuer Free Writing Prospectus without the prior
written consent of Canaccord. The Company has retained in accordance with the
Securities Act all Issuer Free Writing Prospectuses that were not required to be
filed pursuant to the Securities Act.

 

  (yy) Clinical Studies. The clinical, pre-clinical and other studies and tests
conducted by or on behalf of the Company, any of its Subsidiaries or in which
the Company or its products or product candidates has participated, were and, if
still pending, are being conducted in material accordance with experimental
protocols, procedures and controls and in material accordance with all
applicable local, state, federal and foreign laws, rules, regulations and
guidance, including, without limitation, the FFDCA. None of the descriptions of
the tests and preclinical and clinical studies, conducted by or on behalf of the
Company contained in the Registration Statement, the Disclosure Package and the
Prospectus contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Company is not aware of any studies, tests or trials
the results of which the Company believes reasonably call into question the
study, test or trial results described or referred to in the Registration
Statement, the Disclosure Package and the Prospectus when viewed in the context
in which such results are described and the clinical state of development.
Except to the extent disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, no investigational device exemption filed by or on
behalf of the Company with the FDA or a Governmental Entity has been terminated
or suspended by the FDA or Governmental Entity, and neither the FDA nor any
Governmental Entity has commenced, or, to the knowledge of the Company,
threatened to initiate, any action to place a clinical hold order on, or
otherwise terminate or suspend any ongoing studies, tests or preclinical or
clinical trials or investigations conducted or proposed to be conducted by or on
behalf of the Company or any of its Subsidiaries.

 

  (zz) Lending Relationship. Except as disclosed in the Registration Statement,
the Disclosure Package and the Prospectus, the Company (A) does not have any
material lending or other relationship with any bank or lending affiliate of
Canaccord and (B) does not intend to use any of the proceeds from the sale of
the Placement Shares to repay any outstanding debt owed to any affiliate of
Canaccord.

 

  (aaa) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement, the Disclosure Package or the
Prospectus are based on or derived from sources that the Company believes, after
reasonable inquiry, to be reliable and accurate in all material respects and, to
the extent required, the Company has obtained the written consent to the use of
such data from such sources.

 

-23-



--------------------------------------------------------------------------------

  (bbb) Maintenance of Rating. The Company does not have any securities rated by
any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the Securities Act).

 

  (ccc) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company, any of the Subsidiaries or any
other person required to be described in the Registration Statement, the
Prospectus and the Disclosure Package which have not been described as required.
The Disclosure Package contains in all material respects the same description of
the matters set forth in the preceding sentence contained in the Prospectus.

 

  (ddd) Margin Rules. The application of the proceeds received by the Company
from the issuance, sale and delivery of the Placement Shares as described in the
Registration Statement, the Disclosure Package and the Prospectus will not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

7. Covenants of the Company. The Company covenants and agrees with Canaccord
that:

 

  (a) Registration Statement Amendments. After the date of this Agreement and
during the period in which a prospectus relating to the Placement Shares is
required to be delivered by Canaccord under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 or
Rule 173(a) under the Securities Act), (i) the Company will notify Canaccord
promptly of the time when any subsequent amendment to the Registration Statement
has been filed with the Commission and has become effective (each, a
“Registration Statement Amendment Date”) or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information; (ii) the Company will file promptly all other material required to
be filed by it with the Commission pursuant to Rule 433(d) under the Securities
Act; (iii) it will prepare and file with the Commission, promptly upon
Canaccord’s request, any amendments or supplements to the Registration Statement
or Prospectus that, in Canaccord’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by
Canaccord (provided, however that the failure of Canaccord to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect Canaccord’s right to rely on the representations and warranties made by
the Company in this Agreement); and (iv) the Company will submit to Canaccord a
copy of any amendment or supplement to the Registration Statement or Prospectus
a reasonable period of time before the filing thereof and will afford Canaccord
and Canaccord’s counsel a reasonable opportunity to comment on any such proposed
filing prior to such proposed filing; and the Company will cause each amendment
or supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424 (b) of the Rules and
Regulations or, in the case of any document to be incorporated therein by
reference, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed.

 

-24-



--------------------------------------------------------------------------------

  (b) Notice of Commission Stop Orders. The Company will advise Canaccord,
promptly after it receives notice thereof, of the issuance by the Commission of
any stop order or of any order preventing or suspending the use of the
Prospectus or other prospectus in respect of the Shares, of any notice of
objection of the Commission to the use of the form of the Registration Statement
or any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the form of the Registration Statement or the
Prospectus or for additional information; and, in the event of the issuance of
any such stop order or of any such order preventing or suspending the use of the
Prospectus in respect of the Shares or suspending any such qualification, to
promptly use its commercially reasonable efforts to obtain the withdrawal of
such order; and in the event of any such issuance of a notice of objection,
promptly to take such reasonable steps as may be necessary to permit offers and
sales of the Placement Shares by Canaccord, which may include, without
limitation, amending the Registration Statement or filing a new registration
statement, at the Company’s expense (references herein to the Registration
Statement shall include any such amendment or new registration statement).

 

  (c) Delivery of Prospectus; Subsequent Changes. Within the time during which a
prospectus relating to the Placement Shares is required to be delivered by
Canaccord under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 or Rule 173(a) under the
Securities Act), the Company will comply with all requirements imposed upon it
by the Securities Act and by the Rules and Regulations, as from time to time in
force, and will file on or before their respective due dates all reports
required to be filed by it with the Commission pursuant to Sections 13(a),
13(c), 15(d), if applicable, or any other provision of or under the Exchange
Act. If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will immediately
notify Canaccord to suspend the offering of Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

 

  (d) Nasdaq Filings. In connection with the offering and sale of the Placement
Shares, the Company will file with The Nasdaq Capital Market all documents and
notices, and make all certifications, required by The Nasdaq Capital Market of
companies that have securities that are listed on The Nasdaq Capital Market.

 

-25-



--------------------------------------------------------------------------------

  (e) Listing of Placement Shares. The Company will use commercially reasonable
efforts to cause the Placement Shares to be listed on the Principal Trading
Market and to qualify the Placement Shares for sale under the securities laws of
such jurisdictions as Canaccord designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided that the Company shall not be required in connection therewith to
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify or
to file a general consent to service of process in any such jurisdiction or
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.

 

  (f) Delivery of Registration Statement and Prospectus. The Company will
furnish to Canaccord and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the period in
which a prospectus relating to the Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Canaccord may from time
to time reasonably request and, at Canaccord’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of Placement Shares
may be made.

 

  (g) Company Information. The Company will furnish to Canaccord for a period of
one (1) year from the date of this Agreement such information as is furnished to
holders of the Shares or furnished to or filed with the Commission or any
national securities exchange or automatic quotation system and is reasonably
requested by Canaccord regarding the Company or its Subsidiaries.

 

  (h) Earnings Statement. The Company will make generally available to its
security holders as soon as reasonably practicable, but in any event not later
than 15 months after the end of the Company’s current fiscal quarter, an
earnings statement covering a 12-month period that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

 

  (i) Expenses.

 

  (i)

The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid all
expenses incident to the performance of its obligations hereunder, including but
not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each Prospectus and of
each amendment and supplement thereto and each

 

-26-



--------------------------------------------------------------------------------

  Issuer Free Writing Prospectus (as defined in Section 8 of this Agreement),
(ii) the preparation, issuance and delivery of the Placement Shares, (iii) all
fees and disbursements of the Company’s counsel, accountants and other advisors,
(iv) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(e) of this Agreement, including
filing fees in connection therewith, (v) the printing and delivery to Canaccord
of copies of the Prospectus and any amendments or supplements thereto, and of
this Agreement, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Placement Shares for trading on the Exchange,
and (vii) any filing fees and expenses incident to any review by the Financial
Industry Regulatory Authority (including reasonable fees and disbursements of
counsel to Canaccord incurred in connection therewith) of the terms of the sale
of the Placement Shares.

 

  (ii) In addition to any fees that may be payable to Canaccord hereunder and
regardless of whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, the Company shall reimburse
Canaccord for all of its reasonable expenses, up to a maximum reimbursement of
$50,000, arising out of this Agreement (including travel and related expenses,
the costs of document preparation, production and distribution, third party
research and database services and the reasonable fees and disbursements of
counsel to Canaccord) within ten (10) days of the presentation by Canaccord to
the Company of a reasonably detailed statement therefor.

 

  (j) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus.

 

  (k)

Other Sales. Without the prior written consent of Canaccord (which consent shall
not be unreasonably withheld, conditioned or delayed), the Company will not
(A) directly or indirectly, offer to sell, sell, announce the intention to sell,
contract to sell, pledge, lend, grant or sell any option, right or warrant to
sell or any contract to purchase, purchase any contract or option to sell or
otherwise transfer or dispose of any shares of Common Stock (other than the
Shares offered pursuant to the provisions of this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock or file any registration statement under the
Securities Act with respect to any of the foregoing (other than a registration
statement on Form S-8), or (B) enter into any swap or other agreement or any
transaction that transfers in whole or in part, directly or indirectly, any of
the economic consequence of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (A) or (B) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise, during the period beginning on the fifth (5th) Business Day
immediately prior to the date on which any Placement Notice is delivered by the
Company hereunder and

 

-27-



--------------------------------------------------------------------------------

  ending on the fifth (5th) Business Day immediately following the final
Settlement Date with respect to Placement Shares sold pursuant to such Placement
Notice; and without the prior written consent of Canaccord (which consent shall
not be unreasonably withheld), the Company will not directly or indirectly in
any other “at the market” or continuous equity transaction offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any shares of
Common Stock (other than the Placement Shares offered pursuant to the provisions
of this Agreement) or securities convertible into or exchangeable for Common
Stock, warrants or any rights to purchase or acquire, Common Stock prior to the
later of the termination of this Agreement and the thirtieth (30th) day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice; provided, however, that such
restrictions will not be applicable to the Company’s issuance or sale of
(i) Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options, pursuant to any employee or director
(x) stock option or benefits plan, (y) stock ownership plan or (z) dividend
reinvestment plan (but not shares subject to a waiver to exceed plan limits in
its dividend reinvestment plan) of the Company whether now in effect or
hereafter implemented, and (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding on the date hereof, and disclosed in writing to Canaccord or
otherwise disclosed in the Registration Statement, Prospectus or Disclosure
Package.

 

  (l) Change of Circumstances. The Company will, at any time during the term of
this Agreement, as supplemented from time to time, advise Canaccord immediately
after it shall have received notice or obtained knowledge thereof, of any
information or fact that would alter or affect any opinion, certificate, letter
or other document provided to Canaccord pursuant to this Agreement.

 

  (m) Due Diligence Cooperation. The Company will cooperate with any due
diligence review conducted by Canaccord or its agents, including, without
limitation, providing information and making available documents and senior
corporate officers, as Canaccord may reasonably request; provided, however, that
the Company shall be required to make available senior corporate officers only
(i) by telephone or at the Company’s principal offices and (ii) during the
Company’s ordinary business hours.

 

  (n) Affirmation of Representations, Warranties, Covenants and Other
Agreements. Upon commencement of the offering of the Placement Shares under this
Agreement (and upon the recommencement of the offering of the Placement Shares
under this Agreement following any termination of a suspension of sales
hereunder), and at each Applicable Time, each Settlement Date, each Registration
Statement Amendment Date (as defined below) and each Company Periodic Report
Date (as defined below), in each case, to the extent no waiver is applicable
pursuant to Section 7(p), the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement.

 

-28-



--------------------------------------------------------------------------------

  (o) Required Filings Relating to Placement of Placement Shares. In each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company in
respect of any quarter in which sales of Placement Shares were made by Canaccord
under this Agreement (each date on which any such document is filed, and any
date on which an amendment to any such document is filed, a “Company Periodic
Report Date”), the Company shall set forth with regard to such quarter the
number of Shares sold through the Canaccord under this Agreement, the Net
Proceeds received by the Company and the compensation paid by the Company to
Canaccord with respect to sales of Placement Shares pursuant to this Agreement.

 

  (p) Representation Dates; Certificate. During the term of this Agreement, on
the date of each Placement Notice given hereunder, promptly upon each request of
Canaccord, and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements (other than a prospectus supplement
relating solely to an offering of securities other than the Placement Shares)
the Registration Statement or the Prospectus relating to the Placement Shares by
means of a post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a report on Form 8-K containing amended
financial information (other than an earnings release, to “furnish” information
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a “Representation
Date”); the Company shall furnish Canaccord (but in the case of clause
(iv) above only if Canaccord reasonably determines that the financial
information contained in such Form 8-K is material) with a certificate, in the
form attached hereto as Exhibit A. The requirement to provide a certificate
under this Section 7(p) shall be waived for any Representation Date occurring at
a time at which no Placement Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Canaccord with a
certificate under this Section 7(p), then before the Company delivers the
Placement Notice or Canaccord sells any Placement Shares, the Company shall
provide Canaccord with a certificate, in the form attached hereto as Exhibit A,
dated the date of the Placement Notice.

 

-29-



--------------------------------------------------------------------------------

  (q) Legal Opinions. Upon execution of this Agreement, upon commencement of the
offering of Placement Shares under this Agreement (and upon the recommencement
of the offering of the Placement Shares under this Agreement following any
termination of a suspension of sales hereunder), and promptly after each
(i) Registration Statement Amendment Date, (ii) Company Periodic Report Date,
and (iii) each reasonable request by Canaccord, in each case, to the extent no
waiver is applicable pursuant to Section 7(p), the Company will furnish or cause
to be furnished to Canaccord the written opinion and negative assurance letter,
to the extent applicable, of (a) Gunderson Dettmer Stough Villeneuve Franklin &
Hachigian, LLP, counsel for the Company, and (b) Troutman Sanders LLP,
intellectual property counsel for the Company, or other counsel reasonably
satisfactory to Canaccord, dated the date of this Agreement or the date of such
commencement or recommencement or the date of effectiveness of such amendment or
the date of filing with the Commission of such supplement or other document, as
the case may be, in a form and substance reasonably satisfactory to Canaccord
and its counsel; provided, however, in lieu of such opinion and letter, counsel
last furnishing such letter to Canaccord shall furnish Canaccord with a letter
substantially to the effect that Canaccord may rely on such last opinion and
letter to the same extent as though each were dated the date of such letter
authorizing reliance (except that statements in such last letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such letter authorizing reliance). As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time. Such opinion
and negative assurance letter, to the extent applicable, shall be rendered to
Canaccord at the request of the Company and shall state so therein.

 

  (r) Comfort Letters. Upon execution of this Agreement, upon commencement of
the offering of Placement Shares under this Agreement (and upon the
recommencement of the offering of the Shares under this Agreement following any
termination of a suspension of sales hereunder), and promptly after each
(i) Registration Statement Amendment Date, (ii) Company Periodic Report Date,
and (iii) each reasonable request by Canaccord, in each case, to the extent no
waiver is applicable pursuant to Section 7(p) the Company shall cause its
independent accountants reasonably satisfactory to Canaccord, to furnish
Canaccord letters dated the date of this Agreement or the date of such
commencement or recommencement or the date of effectiveness of such amendment or
the date of filing of such supplement or other document with the Commission, as
the case may be (the “Comfort Letters”), in form and substance satisfactory to
Canaccord, (i) confirming that they are registered independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters included in or incorporated by reference in the
Registration Statement as ordinarily covered by accountants’ “comfort letters”
to underwriters in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information which would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

 

-30-



--------------------------------------------------------------------------------

  (s) Market Activities. The Company will not, directly or indirectly, without
giving effect to activities by Canaccord, (i) take any action designed to cause
or result in, or that constitutes or might reasonably be expected to constitute,
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares or (ii) sell, bid for, or purchase
the Shares, or pay anyone any compensation for soliciting purchases of the
Shares other than Canaccord.

 

  (t) Insurance. The Company and its Subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for companies engaged in similar businesses in similar industries.

 

  (u) Compliance with Laws. The Company and its Subsidiaries shall comply with
all federal, state and local or foreign law, rule, regulation, ordinance, order
or decree, except where failure to so comply would not reasonably be expected to
result in a Material Adverse Effect. Furthermore, the Company and its
Subsidiaries shall maintain, or cause to be maintained, all material
environmental permits, licenses and other material authorizations required by
federal, state and local law in order to conduct their businesses as described
in the Prospectus, and the Company and its Subsidiaries shall conduct their
businesses, or cause their businesses to be conducted, in substantial compliance
with such material permits, licenses and authorizations and with applicable
environmental laws, except where the failure to maintain or be in compliance
with such permits, licenses and authorizations would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

  (v) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not be or become, at any time
prior to the termination of this Agreement, an “investment company,” as such
term is defined in the Investment Company Act, assuming no change in the
Commission’s current interpretation as to entities that are not considered an
investment company.

 

  (w) Securities Act and Exchange Act. The Company will use commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Shares as
contemplated by the provisions hereof and the Prospectus.

 

  (x) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance by the Company and Canaccord
in its capacity as principal or agent hereunder, neither Canaccord nor the
Company (including its agents and representatives, other than Canaccord in its
capacity as such) will make, use, prepare, authorize, approve or refer to any
written communication (as defined in Rule 405 under the Securities Act),
required to be filed by it with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Common Stock hereunder.

 

-31-



--------------------------------------------------------------------------------

  (y) Sarbanes-Oxley Act. The Company and the Subsidiaries will use their
commercially reasonable efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

 

  (z) Consent to Canaccord Trading. The Company consents to Canaccord trading in
the shares of Common Stock of the Company for Canaccord’s own account and for
the account of its clients at the same time as sales of Placement Shares occur
pursuant to this Agreement.

 

  (aa) Rescission Offers. If, to the knowledge of the Company, all filings
required by Rule 424 in connection with this offering shall not have been made
or the representation in Section 6 shall not be true and correct on the
applicable Settlement Date, the Company will offer to any person who has agreed
to purchase Placement Shares from the Company as the result of an offer to
purchase solicited by Canaccord the right to refuse to purchase and pay for such
Placement Shares.

 

  (bb) Actively Traded Security. If, at the time of execution of this Agreement,
the Company’s Common Stock is not an “actively traded security” exempted from
the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule, the Company shall notify Canaccord at the time
the Common Stock becomes an “actively traded security” under such rule.
Furthermore, the Company shall notify Canaccord immediately if the Common Stock,
having once qualified for such exemption, ceases to so qualify.

 

  (cc) Blue Sky Qualifications. The Company will use its commercially reasonable
efforts, in cooperation with Canaccord, to qualify the Placement Shares for sale
under the applicable securities laws of such states and other jurisdictions
(domestic or foreign) as Canaccord may designate and to maintain such
qualifications in effect so long as required to complete the sale of the
Placement Shares; provided, however, that the Company shall not be obligated to
file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject.

 

  (dd) Emerging Growth Company Status. The Company will promptly notify
Canaccord if the Company ceases to be an Emerging Growth Company at any time
prior to the termination of this Agreement.

 

-32-



--------------------------------------------------------------------------------

8. Additional Representations and Covenants of the Company.

 

  (a) Issuer Free Writing Prospectuses.

 

  (i) The Company represents that it has not made, and covenants that, unless it
obtains the prior written consent of Canaccord, it will not make any offer
relating to the Shares that would constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) (an “Issuer Free Writing Prospectus”)
required to be filed by it with the Commission or retained by the Company under
Rule 433 of the Securities Act; except as set forth in a Placement Notice, no
use of any Issuer Free Writing Prospectus has been consented to by Canaccord.
The Company agrees that it will comply with the requirements of Rules 164 and
433 of the Securities Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending.

 

  (ii) The Company agrees that no Issuer Free Writing Prospectus, if any, will
include any information that conflicts with the information contained in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus. In addition, no
Issuer Free Writing Prospectus, if any, will include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided however, the foregoing shall not apply to any statements or
omissions in any Issuer Free Writing Prospectus made in reliance on information
furnished in writing to the Company by Canaccord expressly stating that such
information is intended for use therein.

 

  (iii) The Company agrees that if at any time following issuance of an Issuer
Free Writing Prospectus any event occurred or occurs as a result of which such
Issuer Free Writing Prospectus would conflict with the information in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus or would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, the Company will give prompt notice thereof to
Canaccord and, if requested by Canaccord, will prepare and furnish without
charge to Canaccord an Issuer Free Writing Prospectus or other document which
will correct such conflict, statement or omission; provided, however, the
foregoing shall not apply to any statements or omissions in any Issuer Free
Writing Prospectus made in reliance on information furnished in writing to the
Company by Canaccord expressly stating that such information is intended for use
therein.

 

  (b)

Non-Issuer Free Writing Prospectus. The Company consents to the use by Canaccord
of a free writing prospectus that (a) is not an “Issuer Free Writing Prospectus”
as defined in Rule 433 under the Securities Act, and (b) contains only
information describing the preliminary terms of the Shares or their offering, or
information permitted under Rule 134 under the Securities Act; provided that

 

-33-



--------------------------------------------------------------------------------

  Canaccord covenants with the Company not to take any action that would result
in the Company being required to file with the Commission under Rule 433(d)
under the Securities Act a free writing prospectus prepared by or on behalf of
Canaccord that otherwise would not be required to be filed by the Company
thereunder, but for the action of Canaccord.

 

  (c) Distribution of Offering Materials. The Company has not distributed and
will not distribute, during the term of this Agreement, any offering materials
in connection with the offering and sale of the Placement Shares other than the
Registration Statement, Prospectus or any Issuer Free Writing Prospectus
reviewed and consented to by Canaccord and included in a Placement Notice (as
described in clause (a)(i) above).

9. Conditions to Canaccord’s Obligations. The obligations of Canaccord hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein
and in the applicable Placement Notices, to the due performance by the Company
of its obligations hereunder, to the completion by Canaccord of a due diligence
review satisfactory to Canaccord in its reasonable judgment, and to the
continuing satisfaction (or waiver by Canaccord in its sole discretion) of the
following additional conditions:

 

  (a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of (i) all Placement Shares
issued pursuant to all prior Placements and not yet sold by Canaccord and
(ii) all Placement Shares contemplated to be issued by the Placement Notice
relating to such Placement.

 

  (b)

No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state or foreign or other
governmental, administrative or self-regulatory authority during the period of
effectiveness of the Registration Statement, the response to which might
reasonably require any amendments or supplements to the Registration Statement
or the Prospectus; (ii) the issuance by the Commission or any other federal or
state or foreign or other governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; (iii) receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and in the case of the Prospectus, it will not

 

-34-



--------------------------------------------------------------------------------

  contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and (v) the Company’s reasonable determination that a post-effective amendment
to the Registration Statement would be appropriate.

 

  (c) No Misstatement or Material Omission. Canaccord shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Canaccord’s
opinion is material, or omits to state a fact that in Canaccord’s opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

  (d) Material Changes. Except as contemplated and appropriately disclosed in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
in each case at the time the applicable Placement Notice is delivered, there
shall not have been any material change, on a consolidated basis, in the
authorized capital stock of the Company and its Subsidiaries, or any Material
Adverse Effect, or any development that may reasonably be expected to cause a
Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities, the effect of which, in
the sole judgment of Canaccord (without relieving the Company of any obligation
or liability it may otherwise have), is so material as to make it impracticable
or inadvisable to proceed with the offering of the Placement Shares on the terms
and in the manner contemplated in the Prospectus.

 

  (e) Certificate. Canaccord shall have received the certificate required to be
delivered pursuant to Section 7(p) on or before the date on which delivery of
such certificate is required pursuant to Section 7(p).

 

  (f) Legal Opinions. Canaccord shall have received the opinions of counsel to
the Company required to be delivered pursuant Section 7(q) on or before the date
on which such delivery of such opinions are required pursuant to Section 7(q).
In addition, Canaccord shall have received the opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., counsel to Canaccord, on such dates and with
respect to such matters as Canaccord may reasonably request.

 

  (g) Comfort Letters. Canaccord shall have received the Comfort Letter required
to be delivered pursuant Section 7(r) on or before the date on which such
delivery of such letter is required pursuant to Section 7(r).

 

  (h) Approval for Listing; No Suspension. The Placement Shares shall have
either been (i) approved for listing, subject to notice of issuance, on the
Principal Trading Market, or (ii) the Company shall have filed an application
for listing of the Placement Shares on the Principal Trading Market at or prior
to the issuance of the Placement Notice. Trading in the Common Stock shall not
have been suspended on such market.

 

-35-



--------------------------------------------------------------------------------

  (i) Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(p), the Company shall have furnished to
Canaccord such appropriate further information, certificates, opinions and
documents as Canaccord may reasonably request. All such opinions, certificates,
letters and other documents will be in compliance with the provisions hereof.
The Company will furnish Canaccord with such conformed copies of such opinions,
certificates, letters and other documents as Canaccord shall reasonably request.

 

  (j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

  (k) No Termination Event. There shall not have occurred any event that would
permit Canaccord to terminate this Agreement pursuant to Section 12(a).

10. Indemnification and Contribution.

 

  (a)

Company Indemnification. The Company will indemnify and hold harmless Canaccord
and each person, if any, who controls Canaccord against any losses, claims,
damages or liabilities, joint or several, to which Canaccord or controlling
person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, the Prospectus, the
Disclosure Package, or any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any amendment or supplement to the Registration Statement,
the Prospectus or the Disclosure Package, or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Placement Shares under the securities laws thereof or filed with the
Commission, or arise out of or are based upon the omission or alleged omission
to state in the Registration Statement, the Prospectus, the Disclosure Package,
or any Issuer Free Writing Prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act, or any
amendment or supplement to the Registration Statement, the Prospectus, or the
Disclosure Package or in any application or other document executed by or on
behalf of the Company or based on written information furnished by or on behalf
of the Company filed in any jurisdiction in order to qualify the Placement
Shares under the securities laws thereof or filed with the Commission a material
fact required to be stated in it or necessary to make the statements in it not
misleading, and will reimburse Canaccord for any reasonable legal expenses of
counsel for Canaccord, and for other expenses reasonably incurred by Canaccord
in connection with investigating

 

-36-



--------------------------------------------------------------------------------

  or defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or the Disclosure Package, or
any such amendment or supplement thereto, in reliance upon and in conformity
with written information furnished to the Company by and through Canaccord
expressly for use therein.

 

  (b) Canaccord Indemnification. Canaccord will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendments
thereto), the Prospectus (or any amendment or supplement thereto), the
Disclosure Package or any Issuer Free Writing Prospectus, or arise out of or are
based upon the omission or alleged omission to state therein a material fact, in
the case of the Registration Statement or any amendment thereto, required to be
stated therein or necessary to make the statements therein not misleading and,
in the case of the Prospectus or any supplement thereto, the Disclosure Package
or the Issuer Free Writing Prospectus, necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto), the Disclosure Package, or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company by and through Canaccord expressly for use therein; and
will reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred.

 

  (c) Procedure.

 

  (i)

Each indemnified party shall give written notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this Section 10. In the case of parties indemnified pursuant
to Section 10(a) above, counsel to the indemnified parties shall be selected by
Canaccord, and, in the case of parties indemnified pursuant to Section 10(b)
above, counsel to the indemnified parties shall be selected by the Company. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not

 

-37-



--------------------------------------------------------------------------------

  (except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any relevant local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 10 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

  (ii) The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
person agrees to indemnify each indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for reasonable fees
and expenses of counsel as contemplated by this section, the indemnifying person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into (A) more than 60 days
after receipt by the indemnifying party of such request and (B) more than 30
days after receipt by the indemnifying party of the proposed terms of such
settlement and (ii) the indemnifying party shall not have reimbursed the
indemnified person in accordance with such request prior to the date of such
settlement.

 

  (d)

Contribution. If the indemnification provided for in this Section 10 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and Canaccord on the
other from the offering of the Placement Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall

 

-38-



--------------------------------------------------------------------------------

  contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and Canaccord on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and Canaccord on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Shares
(before deducting expenses) received by the Company, bear to the total
underwriting discounts, commissions and other fees received by Canaccord. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or Canaccord on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Canaccord agree that it would not be just
and equitable if contributions pursuant to this subsection (d) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(d). The amount paid or payable by an indemnified party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above in this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), Canaccord shall not be required to contribute
any amount in excess of the amount by which the total price at which the
Placement Shares distributed to the public by it were offered to the public
exceeds the amount of any damages which Canaccord has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

  (e) Obligations. The obligations of the Company under this Section 10 shall be
in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
Canaccord within the meaning of the Securities Act; and the obligations of
Canaccord under this Section 10 shall be in addition to any liability which
Canaccord may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Securities Act.

11. Representations and Agreements to Survive Delivery. All representations and
warranties of the Company herein or in certificates delivered pursuant hereto
shall remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of Canaccord, any controlling persons, or the
Company (or any of their respective officers, directors or controlling persons),
(ii) delivery and acceptance of the Placement Shares and payment therefor or
(iii) any termination of this Agreement.

 

-39-



--------------------------------------------------------------------------------

12. Termination.

 

  (a) Canaccord shall have the right to terminate this Agreement at any time by
giving notice as hereinafter specified if (i) any Material Adverse Effect has
occurred, or any development that is reasonably expected to cause a Material
Adverse Effect has occurred or any other event has occurred which, in the sole
judgment of Canaccord, may materially impair Canaccord’s ability to proceed with
the offering to sell the Shares, (ii) the Company shall have failed, refused or
been unable, at or prior to any Settlement Date, to perform any agreement on its
part to be performed hereunder, (iii) any other condition of Canaccord’s
obligations hereunder is not fulfilled, or (iv) any suspension or limitation of
trading in the shares of Common Stock of the Company on the Principal Trading
Market shall have occurred. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(j)
(Expenses), Section 10 (Indemnification), Section 11 (Survival of
Representations), Section 12(f) (Termination), Section 17 (Applicable Law;
Consent to Jurisdiction) and Section 18 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If Canaccord
elects to terminate this Agreement as provided in this Section 12(a), Canaccord
shall provide the required notice as specified in Section 13 (Notices).

 

  (b) The Company shall have the right to terminate this Agreement in its sole
discretion at any time by giving ten (10) days’ notice as hereinafter specified.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(j), Section 10, Section 11,
Section 12(f), Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

 

  (c) In addition to, and without limiting Canaccord’s rights under
Section 12(a), Canaccord shall have the right to terminate this Agreement in its
sole discretion at any time after the date of this Agreement by giving ten
(10) days’ notice as hereinafter specified. Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 7(j), Section 10, Section 11, Section 12(f), Section 17 and Section 18
hereof shall remain in full force and effect notwithstanding such termination.

 

  (d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), 12(b) or 12(c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 7(j), Section 10,
Section 11, Section 12(f), Section 17 and Section 18 shall remain in full force
and effect.

 

-40-



--------------------------------------------------------------------------------

  (e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
Canaccord or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

 

  (f) In the event that the Company terminates this Agreement, as permitted
under Section 12(b), the Company shall be under no continuing obligation
pursuant to this Agreement to utilize the services of Canaccord in connection
with any sale of securities of the Company or to pay any compensation to
Canaccord other than compensation with respect to sales of Placement Shares
subscribed on or before the termination date and the Company shall be free to
engage other placement agents and underwriters from and after the termination
date with no continuing obligation to Canaccord.

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and if sent to Canaccord, shall be delivered to:

Canaccord Genuity Inc.

99 High Street, Suite 1200

Boston, MA 02110

Attention: ECM, General Counsel

With a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: William C. Hicks, Esq.

or if sent to the Company, shall be delivered to:

Histogenics Corporation

830 Winter Street, 3rd Floor

Waltham, Massachusetts 02451

Attention: Chief Financial Officer

With a copy to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

One Marina Park Drive, Suite 900

Boston, Massachusetts 02210

Attention: Albert W. Vanderlaan

Each party to this Agreement may change such address for notices by sending to
the other party to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission or e-mail (with an
original to follow) on or before 4:30 p.m., eastern time, on a

 

-41-



--------------------------------------------------------------------------------

Business Day or, if such day is not a Business Day, on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier, (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), and (iv) if sent by e-mail, on the Business
Day on which receipt is confirmed by the individual to whom the notice is sent,
other than via auto-reply. For purposes of this Agreement, “Business Day” shall
mean any day on which the Principal Trading Market and commercial banks in the
city of New York are open for business.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Canaccord and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of either of the parties contained in this
Agreement shall be deemed to include the successors and permitted assigns of
such party. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party, provided, however, that Canaccord
may assign its rights and obligations hereunder to an affiliate of Canaccord
qualified to perform Canaccord’s obligations under this Agreement without
obtaining the Company’s consent.

15. Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Canaccord. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

17. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

-42-



--------------------------------------------------------------------------------

18. Waiver of Jury Trial. The Company and Canaccord hereby irrevocably waive any
right either may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

19. Absence of Fiduciary Duties. The parties acknowledge that they are
sophisticated in business and financial matters and that each of them is solely
responsible for making its own independent investigation and analysis of the
transactions contemplated by this Agreement. They further acknowledge that
Canaccord has not been engaged by the Company to provide, and has not provided,
financial advisory services in connection with the terms of the offering and
sale of the Shares nor has Canaccord assumed at any time a fiduciary
relationship to the Company in connection with such offering and sale. The
parties also acknowledge that the provisions of this Agreement fairly allocate
the risks of the transactions contemplated hereby among them in light of their
respective knowledge of the Company and their respective abilities to
investigate its affairs and business in order to assure that full and adequate
disclosure has been made in the Registration Statement and the Prospectus (and
any amendments and supplements thereto). The Company hereby waives, to the
fullest extent permitted by law, any claims it may have against Canaccord for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees
Canaccord shall have no liability (whether direct or indirect) to the Company in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of the Company, including stockholders,
employees or creditors of Company.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or e-mail transmission.

[Remainder of page left intentionally blank]

 

-43-



--------------------------------------------------------------------------------

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Agreement in the space provided below.

 

Very truly yours, HISTOGENICS CORPORATION. By:   /s/ Adam Gridley Name:   Adam
Gridley Title:   Chief Executive Officer and President

 

ACCEPTED as of the date first-above written: CANACCORD GENUITY INC. By:   /s/
Jennifer Pardi Name:   Jennifer Pardi Title:   Senior Managing Director

 

[Signature page to Equity Distribution Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

The Authorized Representatives of the Company are as follows:

 

Name and Office / Title

  

E-mail Address

  

Telephone Numbers

  

Fax Number

Adam Gridley / Chief Executive Officer and President    agridley@gunder.com   
Office: (781) 547-7991    N/A Jonathan Lieber / Chief Financial Officer and
Treasurer    jlieber@gunder.com    Office: (781) 547-7909    N/A

The Authorized Representatives of Canaccord are as follows:

 

Name and Office / Title

  

E-mail Address

  

Telephone Numbers

  

Fax Number

Jeffrey G. Barlow / President    jbarlow@canaccordgenuity.com   

Office: (617) 371-3713

Cell:

   (617) 371-3798 Tom Pollard / Principal    tpollard@canaccordgenuity.com   

Office: (415) 229-0664

Cell:

   (415) 229-7194 Jennifer Pardi / Senior Managing Director   
jpardi@canaccordgenuity.com   

Office: (617) 788-1554

Cell:

   (617) 788-1553 Andrew Viles / Senior Managing Director and Internal Counsel
   aviles@canaccordgenuity.com   

Office: (617) 371-3715

Cell:

   (781) 775-5295



--------------------------------------------------------------------------------

SCHEDULE 2

 

Subsidiary   

Jurisdiction of

Organization

  

Name under

which the Subsidiary conducts business

Histogenics Limited    United Kingdom    Histogenics Limited Prochon BioTech,
Ltd.    Israel    Prochon BioTech, Ltd. Histogenics Securities Corporation   
Massachusetts    Histogenics Securities Corporation



--------------------------------------------------------------------------------

EXHIBIT A

OFFICER’S CERTIFICATE

I, [name of executive officer], the [title of executive officer] of Histogenics
Corporation (“Company”), a Delaware corporation, do hereby certify in such
capacity and on behalf of the Company pursuant to Section 7(p) of the Equity
Distribution Agreement dated March 15, 2018 (the “Distribution Agreement”)
between the Company and Canaccord Genuity Inc., to the best of my knowledge
that:

(i) The representations and warranties of the Company in Section 6 of the
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Distribution Agreement
at or prior to the date hereof.

 

Date:    

By:

         

Name:

     

Title: